Cook, J.,
delivered the opinion of the court.
Appellant attempted to probate a claim against the estate of D. J. McDonald, deceased, the probation and payment of which was contested by the adminstrator. The claim was represented by a written receipt signed by deceased. Appellant did not present this receipt to the clerk, but did present a copy thereof, which copy was indorsed by the clerk, “Probated and allowed.” The chancellor, after hearing evidence, disallowed the claim; therefore this appeal.
“Any person desiring to probate his claim shall present to the clerk the written evidence thereof, if any,” is the language of section 2106 of the Code of 1906 applicable to this controversy. Counsel for appellant contends that a copy of the written evidence is all the statute requires, because the word ‘ ‘ original” written evidence was not employed by the legislature. The statute is plain, unambiguous, and not susceptible to misconstruction; it is easily complied with, and must be complied with before a claim of this character can be probated and allowed.

Affirmed.